Title: From Thomas Jefferson to Edmund P. Gaines, 23 July 1807
From: Jefferson, Thomas
To: Gaines, Edmund P.


                        
                            Washington July 23. 07.
                        
                        Th: Jefferson has re-examined the complaints in the memorial from Tombigbee and mr Gaines’s explanation. the
                            complaints are
                        1. that mr Gaines stopped a vessel having a legal permit.
                        2. that he arrested Colo. Burr militarily.
                        3. that mr Small gave evidence against Colo. Burr.
                        4. that he mr Small refused a passport to a mr Few.
                        5. that he levies duties on Indian goods.
                        6. that the people of that settlement have not the free use of the Mobille.
                        2. that the arrest of Colo. was military has been disproved: but had it been so, every honest man &
                            good citizen is bound, by any means in his power, to arrest the author of projects so daring & dangerous.
                        3. this complaint as well as the preceding one would imply a partiality for Colo. Burr of which he hopes
                            the petitioners were not guilty.
                        5. the levy of duty on Indian goods is required by the law of Congress.
                        6. there has been a constant hope of obtaining the navigation by negociation & no endeavors have been
                            spared. Congress has not thought it expedient as yet to plunge the nation into a war against Spain, & France to obtain
                            an exemption from the duty levied on the use of that river.
                        1. on the subject of the 1st. complaint mr Gaines was giving a verbal explanation which Th: Jefferson asks
                            the favor of him now to repeat.
                        4. on this subject also, he asks any information mr Gaines can give; for tho it is a matter of discretion,
                            it should be exercised without partiality or passion. he salutes mr Gaines with esteem & respect.
                    